UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7259



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN KENNEDY SCOTT, a/k/a Michael Webb,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-99-125, CA-00-843)


Submitted:   October 10, 2001             Decided:   January 11, 2002


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Kennedy Scott, Appellant Pro Se. Robert E. Trono, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Kennedy Scott seeks to appeal the district court’s orders

denying his motions filed under 28 U.S.C.A. § 2255 (West Supp.

2001) and 28 U.S.C.A. § 2253 (West Supp. 2001).   Because Scott has

not made a substantial showing of the denial of a constitutional

right, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2